Citation Nr: 0805554	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-17 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
period before January 9, 2003, for service-connected 
residuals of a cervical spine injury with degenerative 
changes, cervical disc disease, herniated disc, cervical 
stenosis, and decreased vertebral artery flow.

2.  Entitlement to a rating in excess of 30 percent for the 
period after March 1, 2003, for service-connected residuals 
of a cervical spine injury with degenerative changes, 
cervical disc disease, herniated disc, cervical stenosis, and 
decreased vertebral artery flow, status post-cervical 
decompression and fusion.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran retired from active service in November 1994 with 
over 14 years of active duty.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal of rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

In November 2004, during the pendency of this claim, the RO 
granted an increased rating of 30 percent for the veteran's 
cervical spine condition.  Since this increase does not 
constitute a full grant of the benefit sought, the issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35 
(1993).

In May 2005, the veteran provided testimony in support of his 
claim at a videoconference hearing before the undersigned 
Veterans Law Judge, sitting in Washington, D.C.  A copy of 
the transcript of that hearing is of record.

In April 2006, the veteran's claim was remanded by the Board 
for further development.  That development has since taken 
place and the veteran was issued a supplemental statement of 
the case in September 2007.




FINDINGS OF FACT

1.  For the period prior to January 9, 2003, the veteran's 
cervical spine disability was manifested by no more than 
moderate limitation of motion; neither ankylosis or 
neurological pathology was found.

2.  For the period since March 1, 2003, the veteran's 
cervical spine disability has been manifested by decreased 
vertebral artery flow but unfavorable ankylosis has not been 
shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
period on appeal prior to January 9. 2003, for a cervical 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003-5010, 5287, 5290, 5293 (2001), 
DCs 5237, 5242, 5243 (2007).

2.  The criteria for a rating in excess of 30 percent for the 
period since March 1, 2003, for a cervical spine disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003-5010, 5287, 
5293 (2001), DCs 5237, 5242, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Also to be considered in evaluating musculoskeletal 
disabilities based on limitation of motion, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, 
the remaining spinal regulations were amended in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The Board 
will hereafter designate the regulations in effect prior to 
the respective changes as the pre-amended regulations and the 
subsequent regulations as the amended regulations.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

First, in order for the veteran to be entitled to a rating 
higher than 20 percent for his cervical spine disability for 
the period prior to January 2003, under the pre-amended 
regulations, the evidence must show any of the following:

?	favorable ankylosis of the cervical 
spine (DC 5287, 30 percent);
?	severe limitation of motion of the 
cervical spine (DC 5290, 30 
period before January 9, 2003, for service-connected 
residuals of a cervical spine injury with degenerative 
changes, cervical disc disease, herniated disc, cervical 
stenosis, and decreased vertebral artery flow.

2.  Entitlement to a rating in excess of 30 percent for the 
period after March 1, 2003, for service-connected residuals 
of a cervical spine injury with degenerative changes, 
cervical disc disease, herniated disc, cervical stenosis, and 
decreased vertebral artery flow, status post-cervical 
decompression and fusion.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran retired from active service in November 1994 with 
over 14 years of active duty.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal of rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

In November 2004, during the pendency of this claim, the RO 
granted an increased rating of 30 percent for the veteran's 
cervical spine condition.  Since this increase does not 
constitute a full grant of the benefit sought, the issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35 
(1993).

In May 2005, the veteran provided testimony in support of his 
claim at a videoconference hearing before the undersigned 
Veterans Law Judge, sitting in Washington, D.C.  A copy of 
the transcript of that hearing is of record.

In April 2006, the veteran's claim was remanded by the Board 
for further development.  That development has since taken 
place and the veteran was issued a supplemental statement of 
the case in September 2007.




FINDINGS OF FACT

1.  For the period prior to January 9, 2003, the veteran's 
cervical spine disability was manifested by no more than 
moderate limitation of motion; neither ankylosis or 
neurological pathology was found.

2.  For the period since March 1, 2003, the veteran's 
cervical spine disability has been manifested by decreased 
vertebral artery flow but unfavorable ankylosis has not been 
shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
period on appeal prior to January 9. 2003, for a cervical 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003-5010, 5287, 5290, 5293 (2001), 
DCs 5237, 5242, 5243 (2007).

2.  The criteria for a rating in excess of 30 percent for the 
period since March 1, 2003, for a cervical spine disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003-5010, 5287, 
5293 (2001), DCs 5237, 5242, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Also to be considered in evaluating musculoskeletal 
disabilities based on limitation of motion, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, 
the remaining spinal regulations were amended in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The Board 
will hereafter designate the regulations in effect prior to 
the respective changes as the pre-amended regulations and the 
subsequent regulations as the amended regulations.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

First, in order for the veteran to be entitled to a rating 
higher than 20 percent for his cervical spine disability for 
the period prior to January 2003, under the pre-amended 
regulations, the evidence must show any of the following:

?	favorable ankylosis of the cervical 
spine (DC 5287, 30 percent);
?	severe limitation of motion of the 
cervical spine (DC 5290, 30 
percent);
?	severe intervertebral disc syndrome 
(IVDS) with recurring attacks and 
intermittent relief (DC 5293, 40 
percent); 

OR, under the amended regulations as follows:

?	forward flexion of the cervical 
spine 15 degrees or less (30 
percent);
?	favorable ankylosis of the entire 
cervical spine (30 percent);  or
?	IVDS with incapacitating episodes 
having a total duration of at least 
4 weeks but less than 6 weeks during 
the past 12 months (40 percent). 

An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 provided that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  See 67 Fed. Reg. 
54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as DC 5243.  The 
regulations remained the same in effect; however, there was 
some minor re-phrasing.  In this respect, DC 5243 provided 
the following:  Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  It 
also deleted the old Note 2.

In this case, it is clear that the veteran suffers from an 
on-going cervical spine disorder that involves pain and 
discomfort.  The Board has carefully reviewed the evidence 
but finds that his disability does not warrant ratings higher 
than those currently-assigned under either the pre-amended or 
amended criteria.

Turning first to the period prior to January 2003, the Board 
finds that the evidence does not support a rating in excess 
of 20 percent.  Of note, the veteran underwent a VA 
examination in May 2002, in addition the Board has reviewed 
outpatient clinical records, including a July 2002 
neurological consultation.  

In the May 2002 VA examination, the veteran's neck was noted 
to be tender to palpation.  Range of motion was measured to 
be 30 degrees of extension, 20 degrees of flexion, 30 degrees 
bilaterally of lateral flexion, and 40 degrees bilaterally of 
rotation.  Degenerative changes were noted on x-ray.  

Normal range of motion for the cervical spine is 45 degrees 
of extension, 45 degrees of flexion, 45 degrees of lateral 
flexion bilaterally, and 80 degrees of rotation bilaterally.  
38 C.F.R. § 4.71a, Plate V.  

While limited range of motion was clearly shown, it did not 
rise to the level of "severe."  This is consistent with 
outpatient treatment records which, while noting limitation 
of motion, did not characterize the limitation as severe.  
Moreover, as a certain level of motion was noted in the 
medical records, there is no evidence consistent with 
ankylosis (defined as a stiffening of the joint).  Therefore, 
there is no basis for a higher rating under the pre-amended 
regulations for the period prior to January 2003 based on 
limitation of motion or ankylosis.

With respect to the amended regulations, forward flexion was 
reported as 20 degrees in the May 2002 VA examination.  
Outpatient treatment records reflect limitation of motion but 
do not specifically identify a range of motion therefore 
cannot support a claim for a higher rating.  As the 
limitation of motion has not been reported at 15 degrees or 
less, a higher rating is not warranted under the amended 
regulations.

Next, the evidence does not show "severe" IVDS under the 
pre-amended disc regulations.  Significantly, although the 
veteran has continued to report pain and tingling of the 
upper extremities, the neurological findings have not been 
consistently related to his cervical spine disability.  His 
deep tendon reflexes, strength, and sensation were 
consistently reported as normal, and he has shown no muscle 
wasting.  

Specifically, at the July 2002 neurological evaluation, 
despite complaints of pain radiating down the left arm, he 
was noted to have normal muscle bulk and tone with no 
definite evidence of myelopathy.

Further, the evidence does not show that the veteran has ever 
required bedrest prescribed by a physician for a period of 
acute signs and symptoms due to IVDS of the cervical spine.  
While he has reported on-going pain, the defining criteria 
for a higher rating is that he must have been prescribed bed 
rest and treatment by a physician.  

Next, in order for the veteran to be entitled to a rating in 
excess of 30 percent for his cervical spine disability, since 
March 2003, under the pre-amended regulations, the evidence 
must show any of the following:

?	unfavorable ankylosis of the 
cervical spine (DC 5287, 40 
percent);
?	pronounced IVDS with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain 
and demonstrable muscle spasm, 
absent ankle jerk, or other 
neurological findings appropriate to 
site of diseased disc, little 
intermittent relief (DC 5293, 60 
percent); 

OR, under the amended regulations as follows:

?	unfavorable ankylosis of the entire 
cervical spine (40 percent); or 
?	IVDS with incapacitation episodes 
having a total duration of at least 
4 weeks but less than 6 weeks during 
the past 12 months (40 percent) 

After a review of the evidence, the Board also finds that a 
higher rating under the amended regulations is not warranted.  
First, range of motion, while limited, did not show 
ankylosis.  Specifically, in the June 2003 VA examination, 
range of motion was measured at 20 degrees of flexion, 30 
degrees of extension, 30 degrees of lateral flexion to the 
left and 20 degrees of lateral flexion to the right, 30 
degrees of rotation to the left and 25 degrees of rotation to 
the right.  

In the August 2004 VA examination, range of motion included 
10 degrees of extension, 20 degrees of flexion, 20 degrees of 
lateral flexion bilaterally, and 20 degrees of rotation 
bilaterally.  Pain was noted on motion but did not further 
limit motion on repetition or otherwise.  

While the veteran has limitation of motion, ankylosis of the 
cervical spine has not been shown.  As such, there is no 
basis for a higher rating under either the pre-amended or 
amended regulations based on limitation of motion.  In so 
deciding, the Board has considered functional loss of motion 
based on pain.

The evidence also does not support a finding of 
"pronounced" IVDS with neurological findings appropriate to 
the site of the diseased disc.  To that end, the veteran was 
examined extensively at the various VA examinations to 
determine if his claimed neurologic involvement was a result 
of the service-connected cervical spine disability.  

In the June 2003 VA examination, the veteran denied any 
sensory symptoms in the left upper extremity and denied 
weakness in either upper extremity.  Upon examination, he was 
noted to have some neurologic symptoms in the hand and arm 
but the findings were inconsistent with his own complaints.  

In the August 2004 VA examination, the veteran noted pain 
radiating down his right arm but there was no pain on 
examination and no muscle atrophy.  As a result, the examiner 
concluded that there was any neurologic symptoms were 
unrelated to the service-connected cervical spine disability.  

Finally, in the November 2006 VA examination, the examiner 
noted the veteran's complaints of numbness in the left leg 
were not supported by sensory loss on examination.  There 
were no findings of myelopathy on examination or upon review 
of MRIs taken at the examination.  The examiner concluded 
that there were no neurological defects related to the 
cervical spine disability.  Therefore, the evidence does not 
support a higher rating based on pronounced neurological 
impairment.

Next, the evidence does not show that the veteran has ever 
required bedrest prescribed by a physician for a period of 
acute signs and symptoms due to IVDS.  Outpatient treatment 
records were reviewed but failed to show that he had been 
ordered to bed due to IVDS of the cervical spine.  Therefore, 
there is no basis for a higher rating based on incapacitating 
episodes.  

In light of the foregoing, the Board finds that the competent 
evidence of record does not show that he has experienced IVDS 
to warrant a rating in excess of 30 percent for the period 
after March 2003.  

Notwithstanding the above, as described in Note 1, the Board 
has considered whether a separate evaluation is warranted for 
neurological abnormalities.  As also described in the 
detailed neurological examinations above, no neurological 
findings on examination have supported a finding that any are 
related to the veteran's service-connected cervical spine 
disability.  As a result, a separate rating based on 
neurological involvement is not warranted.

In addition, the Board has considered the veteran's 
statements regarding his service-connected disability on 
appeal.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
subjective evidence of an increased disability.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the veteran's claim for 
increased rating because he was issued letters in October 
2002, November 2003, and May 2006, which detailed the types 
of evidence that would potentially prove the criteria for an 
increased rating.  

In addition, he was issued statements of the case in February 
2004, November 2004, and September 2007 containing the 
relevant newly-amended diagnostic codes appropriate to his 
claim and a June 2003 rating decision included analysis 
explaining the pre-amended regulations with regards to the 
cervical spine. 

Although the notice letters were not sent before the initial 
RO decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in 
September 2007 after the notice was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and he has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  

In the May 2006 Dingess letter, he was provided with notice 
that disability ratings were assigned a rating from 0 to 100 
percent under the schedule for evaluating disabilities as 
published in the Code of Federal Regulations, that disability 
ratings may be assigned at other levels, and that the nature 
and symptoms, severity and duration, and impact on employment 
were considered in determining disability ratings.  

Further, the veteran was informed that he should provide 
evidence reflecting the level of his disability, and provided 
examples of the type of evidence he could submit.  In fact, 
additional evidence was submitted and considered in rendering 
the decision.  He was also notified of the type of evidence 
necessary to establish an effective date for the disability 
on appeal; however, any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Although the May 2006 Dingess letter was not sent before the 
initial RO decision in this matter, the Board finds that the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a September 2007 supplemental statement of 
the case after the notice was provided.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
outpatient treatment records.  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  

In addition, the appellant was afforded VA medical 
examinations in May 2002, July 2002, June 2003, August 2004, 
and November 2006.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 20 percent for the period before 
January 9, 2003, for service-connected residuals of a 
cervical spine injury with degenerative changes, cervical 
disc disease, herniated disc, cervical stenosis, and 
decreased vertebral artery flow, is denied.

A rating in excess of 30 percent for the period after March 
1, 2003, for service-connected residuals of a cervical spine 
injury with degenerative changes, cervical disc disease, 
herniated disc, cervical stenosis, and decreased vertebral 
artery flow, status post-cervical decompression and fusion, 
is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


